lN THE UN|TED STATES DlSTRlCT COURT
FOR THE NORTHERN DlSTRlCT OF WEST VlRGlN|A
ELKINS

CHR|STOPHER BA|LEY,
P|aintif'f,

v_ ClVlL ACTION NO. 2:18-CV-37
(BA|LEY)
WARDEN JENN|FER SAAD, et al.,

Defendants.
ORDER ADOPT|NG REPORT AND RECOMMENDAT|ON

On this day, the above-styled matter came before this Court for consideration of the
Report and Recommendation of United States Magistrate Judge James P. |Vlazzone [Doc.
36]. Pursuant to this Court's Local Ru|es, this action was referred to Magistrate Judge
|Vlazzone for submission of a proposed report and recommendation (“R&R"). Magistrate
Judge Mazzone filed his R&R on January 23, 2019, wherein he recommends that Defenda nts'
lVlotion to Dismiss or, in the Alternative, lVlotion for Summary Judgment [Doc. 28] be granted,
and plaintist Comp|aint [Doc. 5] be dismissed with prejudice.

Pursuantto 28 U.S.C. § 636(b)(1 )(c)l this Court is required to make a de novo review
of those portions of the magistratejudge's findings to which objection is made. However, the
Court is not required to review, under a de novo or any other standard, the factual or legal
conclusions of the magistratejudge as to those portions of the findings or recommendation
to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). ln

addition, failure to tile timely objections constitutes a waiver of de novo review and the right

to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v. Ridenour, 889 F.2d 1363,
1366 (4th Cir. 1989); Um'ted States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). Herel
objections to Magistrate Judge Mazzone's R&R were due within fourteen (14) days of service,
pursuant to 28 U.S.C. § 636(b)(1 ) and Fed. R. Civ. P. 72(b). The docket reflects that service
was accepted on January 27, 2019 [Doc. 37]. To date, no objections have been filed.
Accordingly, this Court will review the R&R for clear error.

Upon careful review of the above, it is the opinion of this Court that the Report and
Recommendation [Doc. 36] should be, and is, hereby ORDERED ADOPTED forthe reasons
more fully stated in the magistratejudge's report. According|y, Defendants’ Motion to Dismiss
orl in the Alternativel Nlotion for Summary Judgment [Doc. 28] is hereby GRANTED and
plaintist Comp|aint [Doc. 5] is hereby DlSMlSSED W|TH PREJUD|CE. This Courtfurther
ORDERS that this matter be STR|CKEN from the active docket of this Court and DlRECTS
the C|erk to enterjudgment in favor of defendants

lt is so ORDERED.

The Clerk is directed to transmit copies of this Order to any counsel of record herein
and to mail a copy to the pro se plaintiff.

DATED: February 14, 2019.

c~.../~l-¥Q

N PRESTON BA|LEY
UN| STATES DlSTRlCT JUDGE

